of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info conex-152447-09 release date uil the honorable mike johanns united_states senator railway street suite c102 scottsbluff ne attention ---------------- dear senator johanns this letter responds to your inquiry dated date on behalf of your constituent ----------------------- he asked if congress had extended the period for reinvesting proceeds from the sale of livestock on account of drought the law generally provides for nonrecognition of gain when property is involuntarily converted and replaced with property that is similar_or_related_in_service_or_use sec_1033 of the internal_revenue_code the code we treat a sale_or_exchange of livestock that a taxpayer held for draft breeding or dairy purposes as an involuntary_conversion if the taxpayer sells or exchanges the livestock solely on account of weather-related conditions to the extent the number sold is in excess of the number that the taxpayer would have sold following the taxpayer’s usual business practices sec_1033 of the code the nonrecognition treatment applies in general if a taxpayer purchases replacement_property within years after the close of the first taxable_year in which the taxpayer realizes any gain from an involuntary_conversion sec_1033 of the code however the law extends the 2-year replacement_period to a 4-year period if an involuntary_conversion is solely on account of weather-related conditions that result in the federal government designating the area as eligible for assistance sec_1033 of the code the secretary_of_the_treasury may extend this 4-year replacement_period on a regional basis if the weather-related conditions that resulted in the federal government designating the area as eligible for assistance continue for more than years sec_1033 of the code we issued notice_2006_82 2006_2_cb_529 which provides that we will extend the conex-152447-09 4-year replacement_period until the taxpayer’s first taxable_year ending after the first drought-free year for the applicable region the first drought-free year ends on the august in or after the last year of the taxpayer’s 4-year replacement_period and does not include a weekly period of drought conditions for example assuming a taxpayer’s 4-year replacement_period would otherwise expire on date we would only extend the replacement_period if the applicable region experienced drought conditions in the year ending date notice_2006_82 also provides that we will publish an annual list of counties that experienced drought conditions which taxpayers can use to determine whether we extended the 4-year replacement_period we have issued annual lists notice_2006_91 2006_2_cb_688 notice_2007_80 2007_2_cb_867 notice_2008_86 2008_42_irb_925 and notice_2009_81 2009_40_irb_455 i am enclosing these notices for your information i hope this information is helpful if we can assist you further please contact me or ------ ---------------------at --------------------- sincerely john aramburu acting branch chief branch office of associate chief_counsel income_tax and accounting enclosures
